                   Case 7:18-cr-00541-LSC-GMB Document 10 Filed 12/10/18 Page 1 of 1                          FILED
                                                                                                     2018 Dec-10 PM 04:13
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA
srYLE [,tSA       v. Alaq ftoh{         AbqsaaJ                 cASE NUMBER:       7,'   18 Ur   5+l'L*, 'II\P
 N
 o
     N
     U
             I
             D
                  RULINC                RULING        R    R   ExHrBrrs
                                                                           Delcntion         Prcari n3
                  ON                    ON REOFFER    E    E
                                                      c    c
 T   M
     B
             E
             N
                  OBJECTION
                  (ifany)                             D.   E               rz-/ro/rt
 o   E       T                                             I
 F   R       I                                        c        PLAINTIFF
                                                      o
                                                               egry
 F           F                                             E
                                                               -z*.
 E           I                                        N    D
 R           E                                        D.
 E           D                                                 DEFENDANT
 D                                                    OR
                                                               COURT
                                                      L
                                                      T        JOINT
                                                      D.

                  sus       o/R   RES   sus     o/R


         I                                                      Cc,m,,-t,u-        l     AFFOa/IT-
             _$                                            s
         2                                                       lrIArr-rvrF-lf-
                                                           $
             "s
         3                                                     PPE-ta,+L       sED.rr(E< EEPhef,-rt    'L
             $                                             s DA:.€A         r, l< I a-arGl
         4                                                     P€g-'rara.- 36.elrr(.Fs. CHroDf,. r Z
             .$                                            $ DAIGD tzblzot*
                                                                                                     B3
         5
                                                           s fi8.*)p*s6A41E, Wlr
             $                                             $   i\a'.BA rz lrolZarg
         6




         7




         8




         9




         0
